Exhibit 10.12
Schedule of Executives with
Continuity Agreements

              Title   Name   Years/Comp*
Chairman, President and Chief Executive Officer
  Stephen D. Newlin     3  
 
           
Senior Vice President and General Manager, Distribution
  Michael L. Rademacher     3  
 
           
Senior Vice President, Supply Chain and Operations
  Thomas J. Kedrowski     3  
 
           
Senior Vice President and Chief Information and Human Resources Officer
  Kenneth M. Smith     3  
 
           
Senior Vice President and Chief Financial Officer
  Robert M. Patterson     3  
 
           
Senior Vice President, Commercial
Development
  Michael E. Kahler     3  
 
           
Senior Vice President and General Manager, Performance Products and Solutions
  Robert M. Rosenau     3  
 
           
Senior Vice President and General Manager, Colors and Engineered Materials,
Europe and Asia
  Bernard P. Baert     2  
 
           
Vice President, General Counsel and Secretary
  Lisa K. Kunkle     3  
 
           
Vice President and General Manager, Color and Engineered Materials — Asia
  Willie Chien     1  
 
           
Vice President and General Manager, Specialty Engineered Materials
  Craig M. Nikrant     1  
 
           
Vice President and General Manager, Specialty Color, Additives and Inks
  John V. Van Hulle     1  
 
           
Vice President, Innovation, Sustainability and Chief Innovation Officer
  Cecil Chappelow     1  
 
           
Vice President and Treasurer
  Arif Ahmed     1  
 
           
Vice President, Tax
  Frank Vari     1  
 
           
Vice President and Controller
  David Kantor     1  

 

*   Years of compensation payable upon change of control.

